            Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 1 of 41



                     UNTITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION
_________________________________________

 DAVID S. RAY , individual and on behalf
 of all other similarly situated

                Plaintiff(s),                                Case No.: 5:19-cv-01295-FB

 v.

 THE VILLA GROUP, INC. RESORTCOM
 INTERNATIONAL, LLC, MONTEREY FINANCIAL
 SERVICES, LLC.

             Defendants.
__________________________________________

               DEFENDANT MONTEREY FINANCIAL SERVICES, LLC’S
                     ANSWER TO PLAINTIFF’S COMPLAINT

       Defendant Monterey Financial Services, LLC (“Defendant”), by and through its attorneys,

Lippes Mathias Wexler Friedman LLP, answering the Plaintiff David S. Ray’s Complaint, on

information and belief:

I.     Nature of the Action, Jurisdiction, Parties and Venue

       1.      Defendant admits that Plaintiff has commenced an action alleging violations of

the Fair Debt Collection Practices Act, Telephone Consumer Protection Act and Texas Debt

Collection Act. However, Defendant denies that it violated said statutes.

       2.      The allegations in Paragraph 2 constitute conclusion of law to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 2.
            Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 2 of 41



       3.      The allegations in Paragraph 3 constitute conclusion of law to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 3.

       4.      The allegations in Paragraph 4 constitute conclusion of law to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 4.

       5.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 5. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 5.

       6.      The allegations in Paragraph 6 constitute conclusion of law to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 6.

       7.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 7. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 7.

       8.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 8. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 8.

       9.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 9. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 9.




                                                2
             Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 3 of 41



       10.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 10. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 10.

       11.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 11. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 11.

       12.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 12. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 12.

       13.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 13. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 13.

       14.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 14. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 14.

       15.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 15. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 15.

       16.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 16. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 16.

       17.      Defendant admits the allegations contained in Paragraph 17.

       18.      Defendant denies each and every allegation in Paragraph 18.



                                                3
             Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 4 of 41



       19.      Defendant’s website, https://www.montereyfinancial.com, speaks for itself. To

the extent a response is required, Defendant denies each and every allegation in Paragraph 19.

       20.      The allegations in Paragraph 20 constitute conclusion of law to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 20.

       21.      Defendant denies each and every allegation in Paragraph 21.

       22.      Defendant denies each and every allegation in Paragraph 22.

       23.      Defendant denies each and every allegation in Paragraph 23.

II.    Facts Supporting Causes of Action

       24.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 24. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 24.

       25.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 25. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 25.

       26.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 26. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 26.

       27.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 27. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 27.




                                                 4
             Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 5 of 41



       28.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 28. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 28.

       29.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 29. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 29.

       30.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 30. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 30.

       31.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 31. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 31.

       32.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 32. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 32.

       33.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 33. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 33.

       34.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 34. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 34.




                                                5
             Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 6 of 41



       35.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 35. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 35.

       36.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 36. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 36.

       37.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 37. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 37.

       38.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 38. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 38.

       39.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 39. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 39.

       40.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 40. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 40.

       41.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 41. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 41.




                                                6
             Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 7 of 41



       42.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 42. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 42.

       43.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 43. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 43.

       44.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 44. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 44.

       45.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 45. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 45.

       46.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 46. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 46.

       47.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 47. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 47.

       48.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 48. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 48.




                                                7
             Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 8 of 41



       49.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 49. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 49.

       50.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 50. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 50.

       51.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 51. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 51.

       52.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 52. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 52.

       53.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 53. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 53.

       54.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 54. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 54.

       55.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 55. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 55.




                                                8
             Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 9 of 41



       56.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 56. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 56.

       57.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 57. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 57.

       58.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 58. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 58.

       59.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 59. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 59.

       60.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 60. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 60.

       61.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 61. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 61.

       62.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 62. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 62.




                                                9
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 10 of 41



       63.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 63. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 63.

       64.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 64. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 64.

       65.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 65. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 65.

       66.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 66. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 66.

       67.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 67. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 67.

       68.    Admitted in part. Defendant admits that it was assigned the Subject Debt for

collection. Defendant lacks knowledge or information sufficient to form a belief as to the

remaining allegations contained in Paragraph 68, and therefore denies same.

       69.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 69. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 69.




                                              10
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 11 of 41



       70.      Defendant’s April 15, 2019 Email speaks for itself to which no response is

required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 70.

       71.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 71. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 71.

       72.      Defendant’s April 15, 2019 Email speaks for itself to which no response is

required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 72.

       73.      Defendant’s April 15, 2019 Email speaks for itself to which no response is

required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 73.

       74.      Defendant denies each and every allegation in Paragraph 74.

       75.      Defendant’s April 15, 2019 Email speaks for itself to which no response is

required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 75.

       76.      Defendant denies each and every allegation in Paragraph 76.

       77.      Defendant denies each and every allegation in Paragraph 77.

       78.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 78. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 78.

       79.      Defendant denies each and every allegation in Paragraph 79.

       80.      Defendant denies each and every allegation in Paragraph 80.



                                               11
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 12 of 41



       81.     Defendant denies each and every allegation in Paragraph 81.

       82.     Defendant denies each and every allegation in Paragraph 82.

       83.     Defendant denies each and every allegation in Paragraph 83.

       84.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 84. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 84.

       85.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 85. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 85.

       86.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 86. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 86.

       87.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 87. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 87.

       88.     Defendant’s May 16, 2019 Validation Response speaks for itself to which no

response is required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 88.

       89.     Defendant’s May 16, 2019 Validation Response speaks for itself to which no

response is required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 89.

       90.     Defendant denies each and every allegation in Paragraph 90.




                                              12
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 13 of 41



       91.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 91. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 91.

       92.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 92. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 92.

       93.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 93. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 93.

       94.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 94. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 94.

       95.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 95. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 95.

       96.    Defendant denies each and every allegation in Paragraph 96.

       97.    Defendant denies each and every allegation in Paragraph 97.

       98.    Defendant denies each and every allegation in Paragraph 98.

       99.    Defendant denies each and every allegation in Paragraph 99.

       100.   Defendant denies each and every allegation in Paragraph 100.

       101.   Defendant denies each and every allegation in Paragraph 101.

       102.   Defendant denies each and every allegation in Paragraph 102.

       103.   Defendant denies each and every allegation in Paragraph 103.



                                             13
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 14 of 41



       104.   Defendant denies each and every allegation in Paragraph 104.

       105.   Defendant denies each and every allegation in Paragraph 105.

       106.   Defendant denies each and every allegation in Paragraph 106.

       107.   Defendant denies each and every allegation in Paragraph 107.

       108.   Defendant denies each and every allegation in Paragraph 108.

       109.   Defendant denies each and every allegation in Paragraph 109.

       110.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 110. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 110.

       111.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 111. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 111.

       112.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 112. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 112.

       113.   Defendant denies each and every allegation in Paragraph 113.

       114.   Defendant denies each and every allegation in Paragraph 114.

       115.   Defendant denies each and every allegation in Paragraph 115.

       116.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 116. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 116.




                                              14
          Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 15 of 41



       117.    The allegations in Paragraph 117 constitute conclusion of law to which no

response is required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 117.

       118.    The allegations in Paragraph 118 constitute conclusion of law to which no

response is required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 118.

       119.    The allegations in Paragraph 119 constitute conclusion of law to which no

response is required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 119.

       120.    The allegations in Paragraph 120 constitute conclusion of law to which no

response is required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 120.

       121.    The allegations in Paragraph 121 constitute conclusion of law to which no

response is required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 121.

       122.    Defendant denies each and every allegation in Paragraph 122.

       123.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 123. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 123.

Count I- Violations of § 1692c of the FDCPA v. Monterey

       124.    With respect to Paragraph 124, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

124.



                                                  15
          Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 16 of 41



       125.    Defendant denies each and every allegation in Paragraph 125.

       126.    Defendant denies each and every allegation in Paragraph 126.

       127.    Defendant denies each and every allegation in Paragraph 127.

       128.    Defendant denies each and every allegation in Paragraph 128.

       129.    Defendant denies each and every allegation in Paragraph 129.

       130.    Defendant denies each and every allegation in Paragraph 130.

       131.    Defendant denies each and every allegation in Paragraph 131.

       132.    Defendant denies each and every allegation in Paragraph 132.

       133.    Defendant denies each and every allegation in Paragraph 133.

       134.    Defendant denies each and every allegation in Paragraph 134.

       135.    Defendant denies each and every allegation in Paragraph 135.

       136.    Defendant denies each and every allegation in Paragraph 136.

       137.    Defendant denies each and every allegation in Paragraph 137.

       138.    Defendant denies each and every allegation in Paragraph 138.

Count II – Violation of § 1692d of the FDCPA vs. Monterey

       139.    With respect to Paragraph 139, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

139.

       140.    Defendant denies each and every allegation in Paragraph 140.

       141.    Defendant denies each and every allegation in Paragraph 141.

       142.    Defendant denies each and every allegation in Paragraph 142.

       143.    Defendant denies each and every allegation in Paragraph 143.

       144.    Defendant denies each and every allegation in Paragraph 144.



                                                  16
          Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 17 of 41



       145.    Defendant denies each and every allegation in Paragraph 145.

       146.    Defendant denies each and every allegation in Paragraph 146.

       147.    Defendant denies each and every allegation in Paragraph 147.

       148.    Defendant denies each and every allegation in Paragraph 148.

       149.    Defendant denies each and every allegation in Paragraph 149.

       150.    Defendant denies each and every allegation in Paragraph 150.

       151.    Defendant denies each and every allegation in Paragraph 151.

       152.    Defendant denies each and every allegation in Paragraph 152.

       153.    Defendant denies each and every allegation in Paragraph 153.

       154.    Defendant denies each and every allegation in Paragraph 154.

       155.    Defendant denies each and every allegation in Paragraph 155.

       156.    Defendant denies each and every allegation in Paragraph 156.

       157.    Defendant denies each and every allegation in Paragraph 157.

Count III – Violations of §1692e of the FDCPA vs. Monterey

       158.    With respect to Paragraph 158, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

158.

       159.    The Fair Debt Collection Practices Act speaks for itself to which no response is

required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 159.

       160.    Defendant denies each and every allegation in Paragraph 160.

       161.    Defendant denies each and every allegation in Paragraph 161.

       162.    Defendant denies each and every allegation in Paragraph 162.



                                                  17
          Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 18 of 41



       163.    Defendant denies each and every allegation in Paragraph 163.

       164.    Defendant denies each and every allegation in Paragraph 164.

       165.    Defendant denies each and every allegation in Paragraph 165.

       166.    Defendant denies each and every allegation in Paragraph 166.

       167.    Defendant denies each and every allegation in Paragraph 167.

       168.    Defendant denies each and every allegation in Paragraph 168.

       169.    Defendant denies each and every allegation in Paragraph 169.

       170.    Defendant denies each and every allegation in Paragraph 170.

       171.    Defendant denies each and every allegation in Paragraph 171.

       172.    Defendant denies each and every allegation in Paragraph 172.

Count IV – Violations of § 1692f of the FDCPA vs. Monterey

       173.    With respect to Paragraph 173, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

173.

       174.    The Fair Debt Collection Practices Act speaks for itself to which no response is

required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 174.

       175.    Defendant denies each and every allegation in Paragraph 175.

       176.    Defendant denies each and every allegation in Paragraph 176.

       177.    Defendant denies each and every allegation in Paragraph 177.

       178.    Defendant denies each and every allegation in Paragraph 178.

       179.    Defendant denies each and every allegation in Paragraph 179.

       180.    Defendant denies each and every allegation in Paragraph 180.



                                                  18
          Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 19 of 41



       181.    Defendant denies each and every allegation in Paragraph 181.

       182.    Defendant denies each and every allegation in Paragraph 182.

       183.    Defendant denies each and every allegation in Paragraph 183.

       184.    Defendant denies each and every allegation in Paragraph 184.

       185.    Defendant denies each and every allegation in Paragraph 185.

       186.    Defendant denies each and every allegation in Paragraph 186.

       187.    Defendant denies each and every allegation in Paragraph 187.

Count V - Violations of § 1692g of the FDCPA vs. Monterey

       188.    With respect to Paragraph 188, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

188.

       189.    The Fair Debt Collection Practices Act speaks for itself to which no response is

required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 189.

       190.    Defendant denies each and every allegation in Paragraph 190.

       191.    Defendant denies each and every allegation in Paragraph 191.

       192.    Defendant denies each and every allegation in Paragraph 192.

       193.    Defendant denies each and every allegation in Paragraph 193.

       194.    Defendant denies each and every allegation in Paragraph 194.

       195.    Defendant denies each and every allegation in Paragraph 195.

       196.    Defendant denies each and every allegation in Paragraph 196.




                                                  19
          Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 20 of 41



Count VI - Class Action Based Violations of § 1692e of the FDCPA vs. Monterey

       197.    With respect to Paragraph 197, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

197.

       198.    Defendant denies each and every allegation in Paragraph 198.

       199.    Defendant denies each and every allegation in Paragraph 199.

       200.    Defendant denies each and every allegation in Paragraph 200.

       201.    Defendant denies each and every allegation in Paragraph 201.

       202.    Defendant denies each and every allegation in Paragraph 202.

Count VII - Class Action Based Violations of § 1692f of the FDCPA vs. Monterey

       203.    With respect to Paragraph 203, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

203.

       204.    Defendant denies each and every allegation in Paragraph 204.

       205.    Defendant denies each and every allegation in Paragraph 205.

       206.    Defendant denies each and every allegation in Paragraph 206.

       207.    Defendant denies each and every allegation in Paragraph 207.

       208.    Defendant denies each and every allegation in Paragraph 208.

       209.    Defendant denies each and every allegation in Paragraph 209.

Count VIII – Violations of § 1692g of the FDCPA vs. Monterey

       210.    With respect to Paragraph 210, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

210.



                                                  20
          Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 21 of 41



       211.    Defendant denies each and every allegation in Paragraph 211.

       212.    Defendant denies each and every allegation in Paragraph 212.

       213.    Defendant denies each and every allegation in Paragraph 213.

       214.    Defendant denies each and every allegation in Paragraph 214.

       215.    Defendant denies each and every allegation in Paragraph 215.

Count IX – Individual claims v. Monterey for Violations of the TCPA For Autodialed Calls

       216.    With respect to Paragraph 216, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

216.

       217.    Defendant denies each and every allegation in Paragraph 217.

       218.    The Telephone Consumer Protection Act speaks for itself to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 218.

       219.    Defendant denies each and every allegation in Paragraph 219.

       220.    Defendant denies each and every allegation in Paragraph 220.

       221.    Defendant denies each and every allegation in Paragraph 221.

       222.    Defendant denies each and every allegation in Paragraph 222.

       223.    Defendant denies each and every allegation in Paragraph 223.

       224.    Defendant denies each and every allegation in Paragraph 224.

       225.    Defendant denies each and every allegation in Paragraph 225.

       226.    Defendant denies each and every allegation in Paragraph 226.

       227.    Defendant denies each and every allegation in Paragraph 227.

       228.    Defendant denies each and every allegation in Paragraph 228.



                                                  21
          Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 22 of 41



       229.    Defendant denies each and every allegation in Paragraph 229.

       230.    Defendant denies each and every allegation in Paragraph 230.

       231.    Defendant denies each and every allegation in Paragraph 231.

       232.    Defendant denies each and every allegation in Paragraph 232.

       233.    Defendant denies each and every allegation in Paragraph 233.

       234.    Defendant denies each and every allegation in Paragraph 234.

       235.    Defendant denies each and every allegation in Paragraph 235.

       236.    Defendant denies each and every allegation in Paragraph 236.

       237.    Defendant denies each and every allegation in Paragraph 237.

       238.    Defendant denies each and every allegation in Paragraph 238.

       239.    Defendant denies each and every allegation in Paragraph 239.

       240.    Defendant denies each and every allegation in Paragraph 240.

       241.    Defendant denies each and every allegation in Paragraph 241.

       242.    Defendant denies each and every allegation in Paragraph 242.

       243.    Defendant denies each and every allegation in Paragraph 243.

Count X – Class Action Claim for Monterey’s Violations of the TCPA for Pre-Recorded
Messages

       244.    With respect to Paragraph 244, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

244.

       245.    Defendant denies each and every allegation in Paragraph 245.

       246.    Defendant denies each and every allegation in Paragraph 246.

       247.    Defendant denies each and every allegation in Paragraph 247.

       248.    Defendant denies each and every allegation in Paragraph 248.


                                                  22
  Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 23 of 41



249.   Defendant denies each and every allegation in Paragraph 249.

250.   Defendant denies each and every allegation in Paragraph 250.

251.   Defendant denies each and every allegation in Paragraph 251.

252.   Defendant denies each and every allegation in Paragraph 252.

253.   Defendant denies each and every allegation in Paragraph 253.

254.   Defendant denies each and every allegation in Paragraph 254.

255.   Defendant denies each and every allegation in Paragraph 255.

256.   Defendant denies each and every allegation in Paragraph 256.

257.   Defendant denies each and every allegation in Paragraph 257.

258.   Defendant denies each and every allegation in Paragraph 258.

259.   Defendant denies each and every allegation in Paragraph 259.

260.   Defendant denies each and every allegation in Paragraph 260.

261.   Defendant denies each and every allegation in Paragraph 261.

262.   Defendant denies each and every allegation in Paragraph 262.

263.   Defendant denies each and every allegation in Paragraph 263.

264.   Defendant denies each and every allegation in Paragraph 264.

265.   Defendant denies each and every allegation in Paragraph 265.

266.   Defendant denies each and every allegation in Paragraph 266.

267.   Defendant denies each and every allegation in Paragraph 267.

268.   Defendant denies each and every allegation in Paragraph 268.




                                      23
          Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 24 of 41



       269.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 269. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 269.

       270.    Defendant denies each and every allegation in Paragraph 270.

       271.    Defendant denies each and every allegation in Paragraph 271.

       272.    Defendant denies each and every allegation in Paragraph 272.

       273.    Defendant denies each and every allegation in Paragraph 273.

       274.    Defendant denies each and every allegation in Paragraph 274.

       275.    Defendant denies each and every allegation in Paragraph 275.

       276.    Defendant denies each and every allegation in Paragraph 276.

       277.    Defendant denies each and every allegation in Paragraph 277.

       278.    Defendant denies each and every allegation in Paragraph 278.

       279.    Defendant denies each and every allegation in Paragraph 279.

       280.    Defendant denies each and every allegation in Paragraph 280.

       281.    Defendant denies each and every allegation in Paragraph 281.

       282.    Defendant denies each and every allegation in Paragraph 282.

       283.    Defendant denies each and every allegation in Paragraph 283.

Count XI – Individual claims vs. Villa for Violations of the TCPA For ATDS Calls

       284.    With respect to Paragraph 284, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

284.




                                                  24
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 25 of 41



       285.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 285. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 285.

       286.    The Telephone Consumer Protection Act speaks for itself to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 286.

       287.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 287. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 287.

       288.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 288. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 288.

       289.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 289. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 289.

       290.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 290. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 290.

       291.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 291. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 291.




                                               25
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 26 of 41



       292.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 292. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 292.

       293.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 293. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 293.

       294.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 294. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 294.

       295.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 295. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 295.

       296.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 296. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 296.

       297.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 297. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 297.

       298.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 298. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 298.




                                              26
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 27 of 41



       299.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 299. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 299.

       300.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 300. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 300.

       301.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 301. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 301.

       302.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 302. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 302.

       303.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 303. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 303.

       304.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 304. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 304.

       305.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 305. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 305.




                                              27
          Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 28 of 41



       306.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 306. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 306.

       307.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 307. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 307.

       308.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 308. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 308.

       309.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 309. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 309.

       310.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 310. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 310.

       311.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 311. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 311.

Count XII – Class Based on Pre-Recorded Messages Claims for Villa’s Violations of TCPA
for

       312.    With respect to Paragraph 312, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

312.




                                                  28
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 29 of 41



       313.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 313. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 313.

       314.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 314. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 314.

       315.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 315. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 315.

       316.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 316. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 316.

       317.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 317. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 317.

       318.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 318. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 318.

       319.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 319. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 319.




                                              29
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 30 of 41



       320.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 320. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 320.

       321.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 321. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 321.

       322.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 322. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 322.

       323.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 323. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 323.

       324.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 324. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 324.

       325.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 325. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 325.

       326.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 326. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 326.




                                              30
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 31 of 41



       327.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 327. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 327.

       328.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 328. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 328.

       329.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 329. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 329.

       330.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 330. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 330.

       331.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 331. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 331.

       332.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 332. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 332.

       333.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 333. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 333.




                                              31
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 32 of 41



       334.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 334. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 334.

       335.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 335. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 335.

       336.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 336. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 336.

       337.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 337. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 337.

       338.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 338. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 338.

       339.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 339. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 339.

       340.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 340. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 340.




                                              32
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 33 of 41



       341.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 341. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 341.

       342.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 342. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 342.

       343.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 343. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 343.

       344.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 344. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 344.

       345.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 345. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 345.

       346.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 346. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 346.

       347.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 347. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 347.




                                              33
          Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 34 of 41



       348.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 348. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 348.

       349.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 349. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 349.

Count XIII – Monterey’s Violations of Texas Debt Collection Act

       350.    With respect to Paragraph 350, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

350.

       351.    The text of the Texas Debt Collection Act speaks for itself to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 351.

       352.    The allegations in Paragraph 352 constitute conclusion of law to which no

response is required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 352.

       353.    The allegations in Paragraph 353 constitute conclusion of law to which no

response is required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 353.

       354.    The allegations in Paragraph 354 constitute conclusion of law to which no

response is required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 354.

       355.    Defendant denies each and every allegation in Paragraph 355.



                                                  34
          Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 35 of 41



       356.    Defendant denies each and every allegation in Paragraph 356.

       357.    Defendant denies each and every allegation in Paragraph 357.

       358.    Defendant denies each and every allegation in Paragraph 358.

       359.    Defendant denies each and every allegation in Paragraph 359.

       360.    Defendant denies each and every allegation in Paragraph 360.

       361.    Defendant denies each and every allegation in Paragraph 361.

       362.    Defendant denies each and every allegation in Paragraph 362.

       363.    Defendant denies each and every allegation in Paragraph 363.

       364.    Defendant denies each and every allegation in Paragraph 364.

       365.    Defendant denies each and every allegation in Paragraph 365.

       366.    Defendant denies each and every allegation in Paragraph 366.

       367.    Defendant denies each and every allegation in Paragraph 367.

       368.    Defendant denies each and every allegation in Paragraph 368.

       369.    Defendant denies each and every allegation in Paragraph 369.

       370.    Defendant denies each and every allegation in Paragraph 370.

       371.    Defendant denies each and every allegation in Paragraph 371.

Count XVI – Villa’s Violations of Texas Debt Collection Act

       372.    With respect to Paragraph 372, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

372.

       373.    The allegations in Paragraph 373 constitute conclusion of law to which no

response is required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 373.



                                                  35
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 36 of 41



       374.    The allegations in Paragraph 374 constitute conclusion of law to which no

response is required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 374.

       375.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 375. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 375.

       376.    The text of the Texas Debt Collection Act speaks for itself to which no response

is required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 376.

       377.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 377. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 377.

       378.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 378. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 378.

       379.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 379. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 379.

       380.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 380. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 380.




                                               36
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 37 of 41



       381.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 381. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 381.

       382.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 382. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 382.

       383.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 383. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 383.

       384.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 384. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 384.

       385.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 385. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 385.

       386.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 386. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 386.

       387.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 387. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 387.




                                              37
         Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 38 of 41



       388.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 388. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 388.

       389.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 389. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 389.

       390.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 390. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 390.

       391.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 391. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 391.

       392.   Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 392. To the extent a response is required, Defendant denies each and

every allegation in Paragraph 392.

                             FIRST AFFIRMATIVE DEFENSE

       393.   The Complaint fails to state a claim upon which relief can be granted against

 Defendant.

                           SECOND AFFIRMATIVE DEFENSE

       394.   The claims alleged in the Complaint are barred by the statute of limitations.

                             THIRD AFFIRMATIVE DEFENSE

       395.   Plaintiff and/or any purported class member failed to mitigate their damages.




                                               38
          Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 39 of 41



                             FOURTH AFFIRMATIVE DEFENSE

        396.    Plaintiff and/or any purported class members’ claims may be precluded, in whole

or part, to the extent Plaintiff and/or any purported class members’ damages, if any, were caused

by Plaintiff and/or any purported class members’ acts and/or omissions.

                              FIFTH AFFIRMATIVE DEFENSE

        397.    Plaintiff and/or any purported class members’ claims may be precluded, in whole

or part, to the extent Plaintiff and/or any purported class members’ damages, if any, were caused

by third parties over whom Defendant had no control or authority.

                              SIXTH AFFIRMATIVE DEFENSE

        398.    Plaintiff and/or any purported class members’ damages, if any, are speculative.

                            SEVENTH AFFIRMATIVE DEFENSE

        399.    To the extent Defendant’s actions violated the law, such actions were the result of

a bona fide error notwithstanding reasonable procedures designed to avoid such error(s).

                             EIGHTH AFFIRMATIVE DEFENSE

        400.    To the extent Defendant’s actions violated the law, such actions were neither

intentional, nor willful.

                              NINTH AFFIRMATIVE DEFENSE

        401.    Plaintiff’s claims are barred by release, waiver, unclean hands, laches, estoppel

and/or res judicata.

                              TENTH AFFIRMATIVE DEFENSE

        402.    In the event that the Court determines that the Plaintiff commenced this action in

bad faith, the Court should award Defendant its attorneys’ fees and reasonable costs pursuant to

15 U.S.C. §1692k(a)(3).



                                                39
           Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 40 of 41



                            ELEVENTH AFFIRMATIVE DEFENSE

       403.    Plaintiff lacks Article III standing to pursue the allegations in the Complaint.

                            TWELFTH AFFIRMATIVE DEFENSE

       404.    Plaintiff lacks standing to represent any purported Class.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       405.    The purported Class is not certifiable pursuant to Fed. R. Civ. P. 23.

                          FOURTEENTH AFFIRMATIVE DEFENSE

       406.    The proposed Classes as defined in the Complaint are impermissible fail-safe

classes.

                           FIFTEENTH AFFIRMATIVE DEFENSE

       407.    Defendant had Plaintiff’s prior express consent for the allegations in the Complaint.

                           SIXTEENTH AFFIRMATIVE DEFENSE

       408.    Any telephone calls Defendant made to Plaintiff were made with a permissible

business purpose.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

       409.    Plaintiff commenced the subject action in an improper venue.

       WHEREFORE, Defendant            Monterey Financial Services, LLC respectfully requests

judgment against Plaintiff dismissing the Complaint in its entirety together with such other,

further or different relief, not inconsistent herewith, as may be just, equitable and proper, together

with the costs and disbursements of this action.




                                                   40
        Case 5:19-cv-01295-FB Document 8 Filed 11/27/19 Page 41 of 41



Dated: November 27, 2019
                                   LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                   s/ Brendan H. Little
                                   Brendan H. Little, Esq.
                                   Attorneys for Defendant
                                   Monterey Financial Services, LLC
                                   50 Fountain Plaza, Suite 1700
                                   Buffalo, NY 14202
                                   P: 716-853-5100
                                   F: 716-853-5199
                                   blittle@lippes.com




                                     41
